UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7995


DWAYNE FRAZIER,

                  Petitioner - Appellant,

          v.

STATE OF MARYLAND,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-03357-JFM)


Submitted:   May 12, 2016                    Decided:   May 17, 2016


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Frazier, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dwayne Frazier seeks to appeal the district court’s orders

dismissing as untimely his 28 U.S.C. § 2254 (2012) petition and

denying    his   motion      for    reconsideration.            The     orders   are     not

appealable       unless      a     circuit       justice      or      judge    issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate      of      appealability        will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

     When    the    district       court     denies   relief       on    the   merits,    a

prisoner     satisfies           this    standard        by      demonstrating          that

reasonable       jurists      would      find     that     the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on   procedural          grounds,      the      prisoner        must

demonstrate      both     that     the     dispositive        procedural       ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Frazier has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3